DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 6, line 12, “second housing area 124” should read “second housing area 110”.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” in fig.3 has been used to designate both “first peripheral confinement barrier” and “second peripheral confinement barrier”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: element 126 does not appear to be in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 3 currently depends on claim 1, not claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rennie [GB 2499568 A published on August 28, 2013] in view of Zobbe [US 20140251222 A1 published on September 11, 2014].
Regarding claim 1 Rennie teaches, a livestock enclosure for housing livestock and selectively evacuating a portion of the livestock enclosure for maintenance thereto, the livestock enclosure comprising:
a first housing area 2’ (a night time housing enclosure; see abstract) including a first floor surface (the floor area of the night time enclosure; see abstract) a first peripheral confinement barrier (see attached annotated figure) surrounding the first floor surface, and a first portal 6’ enabling (an access portal 6 for allowing poultry to pass between the two enclosure; see abstract) egress from the first housing area through the first peripheral confinement barrier;
a second housing area (a day time housing enclosure 4, or alternatively ref. 2; see abstract) including a second floor surface (the floor of the day time enclosure; see p.5 line 15), a second peripheral confinement barrier (see attached annotated figure) surrounding the second floor surface (see attached annotated figure), and a second portal (according to application specification p.7, second para., line 1-3, first and second portals 106 and 128 may be integrated. That is, a single portal may be provided where first and second housing areas 108, 110 abut at a common peripheral confinement barrier 122; see attached annotated figure showing portal 6’; alternatively, the second portal is ref. 6) enabling egress from the second housing area through the second peripheral confinement barrier; and a feeder (see p.3 line 24-33 and p.6, line 4-8).
Rennie is silent about the feeder being an adjustable feeder selectively movable to a first deployed position wherein feed contained within the adjustable feeder is accessible to livestock in the first housing area and to a second deployed position wherein feed contained within the adjustable feeder is accessible to livestock in the second housing area.
(a motorized feed cart; see para.0008, line 4) selectively movable (the method including moving the feed cart along a row of animal cages; see para.0008, line 5-6) to a first deployed position wherein feed contained within the adjustable feeder is accessible to livestock in the first housing area and to a second deployed position wherein feed contained within the adjustable feeder is accessible to livestock in the second housing area (functional language limitation wherein Zobbe teaches a motorized moving feeding cart capable to move to a first deployed position wherein feed contained within the adjustable feeder is accessible to livestock in the first housing area and to a second deployed position wherein feed contained within the adjustable feeder is accessible to livestock in the second housing area; see MPEP 2112(IV)).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feeder of the Rennie reference to combine the teachings of Zobbe to include, an adjustable feeder selectively movable to a first deployed position wherein feed contained within the adjustable feeder is accessible to livestock in the first housing area and to a second deployed position wherein feed contained within the adjustable feeder is accessible to livestock in the second housing area in order to determine by means of the control unit that the feed cart has reached a given position corresponding to a given cage (see abstract as taught by Zobbe).

    PNG
    media_image1.png
    468
    677
    media_image1.png
    Greyscale

Regarding claim 2 Rennie as modified by Zobbe (references to Rennie) teaches, wherein a portion of the first peripheral confinement barrier (see attached annotated figure) is in common with a portion of the second peripheral confinement barrier (see attached annotated figure).

Regarding claim 4 Rennie as modified by Zobbe (references to Rennie) teaches, wherein the first portal 6’ (see alternative attached annotated figure) is separate from and communicates with the second portal 6 (see alternative attached annotated figure), and the livestock enclosure further comprises a closure 7’ (see alternative attached annotated figure) selectively opening and closing the first portal to the second portal.

    PNG
    media_image2.png
    514
    665
    media_image2.png
    Greyscale

Regarding claim 5 Rennie as modified by Zobbe (references to Rennie) teaches, wherein the first portal (see attached annotated figure) and the second portal (see attached annotated figure) are unitary, and include a closure (The portal control 7 provides a door type closure for securing the access portal 6 to prevent poultry from moving between the night time enclosure and the day time enclosure see p.5 line 15) selectively opening and closing the first portal and the second portal (according to application specification p.7, second para., line 1-3, first and second portals 106 and 128 may be integrated. That is, a single portal may be provided where first and second housing areas 108, 110 abut at a common peripheral confinement barrier 122; see attached annotated figure).

(Both the night and day time enclosure may include feeders; see p.6, line 4-5) located such that feed (see p.3, line 24-33 and p.6, line 4-8) contained within the feeder is accessible to livestock in at least one of the first housing area (a night time housing enclosure; see abstract) and the second housing area (a day time housing enclosure 4, or alternatively ref. 2; see abstract). 

Regarding claim 8 Rennie as modified by Zobbe (references to Zobbe) teaches, wherein the adjustable feeder is rotatable about a vertical axis of rotation (In a preferred embodiment of the invention, the encoder is an optical encoder. Typically it comprises a disc made of any suitable material with a row of passages in a circular pattern. The photo detector then receives a pulse each time the disc has rotated a certain angle to a next passage. Said pulse is then used for the output to said control unit; see para.0023).

Regarding claim 9 Rennie as modified by Zobbe (references to Zobbe) teaches, further comprising a motor (In an embodiment of the invention, said feed cart is a motorized feed cart with movement controlled by a user, wherein said user controls said turning of the driving wheel; see para.0038) configured to rotate the adjustable feeder about the vertical axis of rotation (In a preferred embodiment of the invention, the encoder is an optical encoder. Typically it comprises a disc made of any suitable material with a row of passages in a circular pattern. The photo detector then receives a pulse each time the disc has rotated a certain angle to a next passage. Said pulse is then used for the output to said control unit; see para.0023), and a control (a motorized feed cart having wheels, at least one driving wheel, and a feed container, the method including moving the feed cart along a row of animal cages, thereby turning the wheels of the feed cart, determining by means of the control unit that the feed cart has reached a given position corresponding to a given cage; see para.0008, line 4-9) enabling a person to rotate the adjustable feeder between the first deployed position and the second deployed position (note this is an intended use limitation, and the control is capable of allowing a user to rotate the adjustable feeder between first and second deployed positions to feed animals in different cages).

Regarding claim 11 Rennie as modified by Zobbe (references to Rennie) teaches, further comprising a roof (see attached annotated figure) above the first housing area (see attached annotated figure) and the second housing area (see attached annotated figure), wherein the first peripheral confinement barrier (see attached annotated figure)  and the second peripheral confinement barrier (see attached annotated figure) each comprise walls extending from the first floor surface (see attached annotated figure)  and the second floor surface (see attached annotated figure) to the roof (see attached annotated figure), whereby the livestock enclosure affords shelter from weather and security to the livestock in the livestock enclosure (functional language limitation wherein Rennie as modified by Zobbe (references to Rennie) teaches a roof, walls and floor surface capable of affording shelter from weather and security to the livestock in the livestock enclosure; see MPEP 2112(IV)).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rennie [GB 2499568 A published on August 28, 2013] in view of Zobbe [US 20140251222 A1 published on September 11, 2014] and in further view of Bastari [EP 2248415 A1 published on November 10, 2010].
Regarding claim 3 Rennie as modified by Zobbe (references to Zobbe) teaches, adjustable feeder (a motorized feed cart; see para.0008, line 4) 
Rennie as modified by Zobbe is silent about, wherein the feeder is located in the portion of the first peripheral confinement barrier in common with the portion of the second peripheral barrier.
(With reference to Figures 2 and 3, the secondary feeders (6) for two adjoining cages are preferably mounted on opposite sides on the common lattice partition wall (4); see description line 83-84 and fig.2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rennie reference as modified by Zobbe to combine the teachings of Bastari to include, wherein the feeder is located in the portion of the first peripheral confinement barrier in common with the portion of the second peripheral barrier in order to increase the capacity of accommodation of a parallelepiped cage for chickens with a front feeder (2) (see abstract as taught by Bastari).

Regarding claim 7 Rennie as modified by Zobbe (references to Rennie) teaches, wherein a portion of the first peripheral confinement barrier is in common with a portion of the second peripheral confinement barrier (see attached annotated figure), and
Rennie as modified by Zobbe is silent about, the supplementary feeder is located in the portion of the first peripheral confinement barrier in common with the portion of the second peripheral confinement barrier.
Bastari teaches, the supplementary feeder is located in the portion of the first peripheral confinement barrier in common with the portion of the second peripheral confinement barrier (With reference to Figures 2 and 3, the secondary feeders (6) for two adjoining cages are preferably mounted on opposite sides on the common lattice partition wall (4); see description line 83-84 and fig.2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rennie reference as modified by Zobbe to (see abstract as taught by Bastari).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rennie [GB 2499568 A published on August 28, 2013] in view of Zobbe [US 20140251222 A1 published on September 11, 2014] and in further view of Stamper [US 8020519 B2 published on September 20, 2011].
Regarding claim 10 Rennie as modified by Zobbe (references to Rennie) teaches, further comprising a closure (The portal control 7 provides a door type closure for securing the access portal 6 to prevent poultry from moving between the night time enclosure and the day time enclosure see p.5 line 15) controlling ingress and egress between the first portal and the second portal (according to application specification p.7, second para., line 1-3, first and second portals 106 and 128 may be integrated. That is, a single portal may be provided where first and second housing areas 108, 110 abut at a common peripheral confinement barrier 122; see attached annotated figure).
Rennie as modified by Zobbe is silent about, and a motor configured to open and close the closure, and a control enabling a person to operate opening and closing of the closure.
Stamper teaches, and a motor configured to open and close the closure, and a control enabling a person to operate opening and closing of the closure (Alternately, the opening signal and the closing signal may be manually generated by the chicken caretaker operating a control switch coupled to the motor control unit 30; see colm.7, line 31-34).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rennie reference as modified by Zobbe to combine the teachings of Stamper to include, a motor configured to open and close the closure, and a (see abstract as taught by Stamper).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is 571-272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOUKOURA/Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643